Title: Mary E. Latrobe to Dolley Madison, 12 April 1809
From: Latrobe, Mary E.
To: Madison, Dolley Payne Todd


Philadelphia April 12th [1809]
I have sate down at a late hour my dear Mrs Madison to reply to your Letter of the 10th. in which you acknowledge the arrival of the Wig. I am releived from some anxiety concerning it, as it ought to have been with you many days sooner.
Respecting the Colour of your Carriage Mr Latrobe and myself approve your choice of the red Brown. There were several shades of it among the patterns, but he says the glass has a little decieved you. It is very fashionable and will suit well with a fawn Colourd Lining and the lace you chose. The Carriages will now go on rapidly. Mr. Rae has been fortunate in procuring a Sufficient Quantity of Velvet for the drawing room Curtains sopha’s chairs & all and they will certainly be very elegant.
The dinner sett of China we have decided upon this Morning I was out in pursuit of it at eight Oclock. But there is a Miserable choice here at present. The dinner sett is “India Stone china,” blue & white, the dessert sett is the same colour but Nankin china gilt handsomely. We must have taken this, or none, and I am sure you are in immediate want of it. The two setts will cost about 400$ or perhaps rather less. We have at once orderd them pack’d and wait now the arrival of Capt Hand.
I wrote to you the impossibility of procuring french China, but in setts. There is no such thing as Cups & saucers alone. And you know the setts are very small, what will you do? I can send you some very handsome Nankin china cups & saucers (blue & white) by the dozen—the Coffee Cups of the shape of the Sévre china and also the saucers. The tea Cups of the old shape—The Coffee Cup & Saucers 15$ pr doz. The tea cups 10$. There is one sett of beautiful french china in town Containing one doz. of Coffee & one doz. tea Cups and saucers to each, tea pot, bowl sugar dish and (I believe) a plate. The Colour is a pea green richly gilt at the edge—Price 70$. This is realy the only thing worth looking at in the way of a tea sett. The late situation of the Country I imagine is the Cause of great deficiency in the stores throughout the City, for many articles are not to be had for Love or Money. I enclose you a list of the China we send, and beg you to believe we have used every exertion to get the best we could.
Tomorrow you will recieve your Box containing the hat & Turban, I ought to have been more of a Merchant than to have neglected to acknowledge the reciept of your remittance—which I have done in the Letter that accompanies the Box.
Write to me soon respecting the tea china, for it is probable we may leave Philadelphia the middle of next week. Our little Julie was quite pleased with your kind remembrance of her and begs I will send you a kiss in my Letter. She does not forget the many sweet Cakes she has rece[i]ved from you.
Mr Latrobe will not write by this post he is particularly busy this evening and has commissiond me to write you Quite a Letter of business—which I am sure I have faithfully performed. Believe me always yours most Affly
Mary E Latrobe
It is now eleven at night which will excuse my miserable writing I am half asleep.
